United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 21, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41850
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CLAUDIO ROMERO GUEVARA,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:04-CR-1106-4
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Claudio Romero Guevara appeals following his guilty plea

conviction for possession with intent to distribute more than

1,000 kilograms of marijuana.    He argues that 21 U.S.C. § 841 is

unconstitutional in light of the Supreme Court’s decision in

Apprendi v. New Jersey, 530 U.S. 466 (2000).    Guevara

acknowledges that his argument is foreclosed by this court’s

precedent, United States v. Slaughter, 238 F.3d 580, 582 (5th




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41850
                                 -2-

Cir. 2000), but he seeks to preserve the issue for Supreme Court

review.

     Guevara’s argument is foreclosed.     Slaughter, 238 F.3d at

582; see United States v. Fort, 248 F.3d 475, 482-83 (5th Cir.

2001).    Accordingly, the district court’s judgment is AFFIRMED.